Title: George Sullivan to Thomas Jefferson, 15 September 1809
From: Sullivan, George
To: Jefferson, Thomas


          Sir,  Boston 15 Septr 1809.
          Perhaps in the lapse of time and among the multiplicity of the favors you have variously conferred, it may not immediately occur to you how I my Brother and self obtained the honor of being ranked among those, who have shared the fruits of your beneficence. In the month of last January you obligingly gave us permission to import by the Mentor an improved spinning machine, constructed on principles altogether new, and as yet unknown in America. In your letter communicating compliance with our request, you intimated a wish to be informed of the merits of this, in comparison with other machines of the kind.
          The machine itself was not shipped on the Mentor; but an eminent Mechanician has come out fully competent to the fabrication of this and other scarcely less valuable machines; which, when in Europe with Mr Bowdoin, I had engaged resolved to bring introduce into our country. He is now established here in an extensive laboratory, and actually labors at the construction of a machine for spinning wool. The same mechanism, with a slight adaptation, may be adjusted for the spinning of cotton, flax or hemp. ’Tis now, Sir, two years since I saw the operation of this machine, and, though I have by me a memorandum of its pro comparative product,  Yet such improvements of it have been since made , that it would rather discredit its maturer years to detail alone the productions of its infancy; and I should therefore prefer to communicate it’s great comparative advantages over Arkwrights Jenny, when I shall have the honor of informing you of the completion of a machine & at the same time I shall transmit a sample of its execution. In the meantime Sir, if you could favor me with your sentiments on the best mode of rendering it most extensively useful; at the same time that we I might obtain indemnity for the great expence and hazard of procuring the fabrication here of such machines, you would add much indeed to the obligation we have already the honor to acknowledge at your hands.
          With sentiments of the highest respect in which my Brother asks the honor to be associated in your remembrance, I remain
          Your very obliged, and very obedt Servt Geo Sullivan.
        